By the Court.

Lumpkin J.
delivering the opinion.
This was a proceeding to enforce a machinist’s lien for machinery furnished by him for a mill. And the question is, under what statute the case falls? The Act of 1841, {Cobb, 426,) as extended by the Act of 1852, {Pamphlet, 237;) or the Act of 1834, {Cobb 555,) as extended by the Act of 1854, (Pamphlet, 45.) Both sets of these Acts embrace the subject matter of the suit.
By the former two Acts, the machinist had to enforce his lien within twelve months; and a summary proceeding is given for that purpose. By the two latter Acts, the machinist must record his lien within three mouths, and enforce it within twelve months. In this case, the creditor adopted the former remedy. And not having recorded his lien, after the expiration of three months, the machinery which he supplied, was bought by a third person, having no knowledge of his lien. Did the creditor lose his lien by failing to record? We think the Act of 1834, as extended by the Act of 1854, must control the case. It is the last law upon the subject; and is inconsistent with the provisions of the previous Acts. *517It is more complete it) itself, and more it) accordance with, the spirit of our mortgage Acts, and if the purchase in this case be bona fide, it must displace the plaintiff’s lieu.
Judgment reversed.